Case.3:18-cr-00195-JAM...Document.145__Filed.09/19/19..Page.1.of.3

United States District Court
District of Connecticut
Exhibits Log: 18cri195(JAM)
USA v. Khan, 9/16/2019

EXHIBIT DESCRIPTION RLS IDENTIFIED ADMITTED

Gov-1-A BANK OF AMERICA RECORDS FOR ACCOUNT NUMBER 2094 FROM SEPTEMBER 30, 2013 Yes 9/16/2019 9/16/2019
9:48 AM 9:48 AM

Gov-1-B BANK OF AMERICA RECORDS FOR ACCOUNT NUMBER 2094 FROM FEBRUARY 27, 2014 Yes 9/16/2019 9/16/2019
9:48 AM 9:48 AM
Gov-1-C BANK OF AMERICA RECORDS FOR ACCOUNT NUMBER 2094 FROM FEBRUARY 27, 2015 Yes 9/16/2019 9/16/2019

9:50 AM 9:50 AM

Gov-1-D ALL REMAINING BANK OF AMERICA RECORDS FOR ACCOUNT NUMBER 2094 FROM JANUARY Yes 9/16/2019 9/16/2019

19, 2007 THROUGH JANUARY 15, 2016 9:50 AM 9:50 AM

Gov-1-E Checks related to ICNA from Fareed Khans Bank of America Account ending in 2094 Yes 9/16/2019 9/16/2019
9:50 AM 9:50 AM

Gov-2-4A BANK OF AMERICA RECORDS FOR ACCOUNT NUMBER 7595 FROM SEPTEMBER 30, 2013 Yes 9/16/2019 9/16/2019
9:51 AM 9:51 AM

Gov-2-B BANK OF AMERICA RECORDS FOR ACCOUNT NUMBER 7595 FROM FEBRUARY 28, 2014 Yes 9/16/2019 9/16/2019
9:51 AM 9:51 AM

Gov-2-C BANK OF AMERICA RECORDS FOR ACCOUNT NUMBER 7595 FROM FEBRUARY 27, 2015 Yes 9/16/2019 9/16/2019

9:51 AM 9:51 AM

Gov-2-D ALL REMAINING BANK OF AMERICA RECORDS FOR ACCOUNT NUMBER 7595 FROM JUNE 27, Yes 9/16/2019 9/16/2019

2007 THROUGH DECEMBER 28, 2015 9:51 AM 9:51 AM

Gov-3 STIPULATION RE BOFA RECORDS Yes 9/16/2019 9/16/2019
9:51 AM 9:51 AM

Gov-4 ACCOUNT INFORMATION FOR PAYPAL RECORDS FOR SHAK1968 FROM 2007 - 2015 Yes 9/16/2019 9/16/2019
9:51 AM 9:51 AM

Gov-S5 TRANSACTIONLOG FOR PAYPAL RECORDS FOR SHAK1968 FROM 2007 - 2015 Yes 9/16/2019 9/16/2019
9:51 AM 9:51 AM

Gov-7 USER INFORMATION FOR EBAY RECORDS FOR SHAK1968 FROM 2007 THROUGH 2015 Yes 9/16/2019 9/16/2019

9:51 AM 9:51 AM

Gov-8 ALL ITEMS WON BY USER FOR EBAY RECORDS FOR SHAK1968 FROM 2007 THROUGH 2015 Yes 9/16/2019 9/16/2019

9:52 AM 9:52 AM

Gov-9 STIPULATION RE PAYPAL RECORDS Yes 9/16/2019 9/16/2019
9:52 4AM 9:52 AM

Gov-10 STIPULATION RE EBAY RECORDS Yes 9/16/2019 9/16/2019
9:53 AM 9:53 AM

Gov-11 SUMMARY CHART OF CASH DEPOSITS AND PAYPALEBAY PURCHASES RELATED TO Yes 9/16/2019 9/16/2019
SEPTEMBER 30, 2013 TRANSACTIONS 9:53 AM 9:53 AM

Gov-12 SUMMARY CHART OF CASH DEPOSITS AND PAYPALEBAY PURCHASES RELATED TO Yes 9/16/2019 9/16/2019
FEBRUARY 27, 2014 TRANSACTIONS 9:53 AM 9:53 AM

Gov-13 SUMMARY CHART OF CASH DEPOSITS AND PAYPALEBAY PURCHASES RELATED TO Yes 9/16/2019 9/16/2019
FEBRUARY 27, 2015 TRANSACTIONS 9:54 AM 9:54 AM

Gov-14. SUMMARY CHART OF CASH DEPOSITS AND PAYPALEBAY PURCHASES FROM 2007 THROUGH Yes 9/16/2019 9/16/2019
2015 9:54 AM 9:54 AM

Gov-15 CLICK AND SHIP RECORDS Yes 9/16/2019 9/16/2019

12:06 PM 12:06 PM

Gov-16 Stipulation Regarding Government Exhibit 15 Yes 9/17/2019 9/16/2019
1:37 PM 1:37 PM

Gov-17 USPS INTERDICTION PHOTOS Yes 9/16/2019 9/16/2019

12:01 PM 12:01 PM

Gov-18 USPS INTERDICTION PHOTOS Yes 9/16/2019 9/16/2019
11:07 AM 11:07 AM
Gov-19

Gov-20

Gov-21

Gov-22

Gov-23

Gov-25

Gov-26

Gov-27

Gov-29

Gov-30

Gov-31

Gov-32

Gov-33

Gov-37

Gov-38

Gov-40

Gov-41

Gov-42

Gov-43

Gov-44

Gov-45

Gov-46

Gov-47

Gov-48

Gov-49

sa INTE Ea B15 201 95-JAM Document 145 Filed 09/19/19

USPS INTERDICTION PHOTOS
USPS INTERDICTION PHOTOS
USPS INTERDICTION PHOTOS

USPS INTERDICTION PHOTOS

USPS INTERDICTION PHOTOS
USPS INTERDICTION PHOTOS

DEFENDANTS APPLE IPHONE 5 (PLACEHOLDER)

STIPULATION FOR PHONE EXTRACTION

SUBSCRIBER INFORMATION FOR (860) 680-1392

STIPULATION RE AT&T RECORDS

WHATSAPP EXCHANGES BETWEEN KHAN AND HUSSAIN CHIPPA

WHATSAPP EXCHANGES BETWEEN KHAN AND HIS BROTHER, NAVEED KHAN

STIPULATION RE FACEBOOK RECORDS

STIPULATION RE HAWALA

STIPULATION RE TRANSLATIONS

PHOTOGRAPHS OF 30 HUDSON STREET
PHOTOGRAPHS OF 30 HUDSON STREET
PHOTOGRAPHS OF 30 HUDSON STREET
PHOTOGRAPHS OF 30 HUDSON STREET
PHOTOGRAPHS OF 30 HUDSON STREET
PHOTOGRAPHS OF 30 HUDSON STREET
PHOTOGRAPHS OF 30 HUDSON STREET
PHOTOGRAPHS OF 30 HUDSON STREET

PHOTOGRAPHS OF 30 HUDSON STREET

Page.2

Yes

Yes

Yes

Yes

Yes

Qf 8/2019

12:05 PM

9/16/2019
12:01 PM

9/16/2019
12:05 PM

9/16/2019
12:06 PM

9/16/2019
12:06 PM

9/16/2019
12:06 PM

9/16/2019
12:06 PM

9/16/2019
3:00 PM

9/16/2019
3:01 PM

9/17/2019
10:49 AM

9/17/2019
10:49 AM

9/17/2019
9:54 AM

9/16/2019
4:53 PM

9/17/2019
10:15 AM

9/16/2019
3:14 PM

9/17/2019
9:57 AM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:12 PM

9/16/2019
2:12 PM

9/16/2019
12:05 PM

9/16/2019
12:01 PM

9/16/2019
12:05 PM

9/16/2019
12:06 PM

9/16/2019
12:06 PM

9/16/2019
12:06 PM

9/16/2019
12:06 PM

9/16/2019
3:00 PM

9/16/2019
3:01 PM

9/17/2019
10:49 AM

9/17/2019
10:49 AM

9/17/2019
9:54 AM

9/16/2019
4:53 PM

9/17/2019
10:15 AM

9/16/2019
3:14 PM

9/17/2019
9:57 AM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:11 PM

9/16/2019
2:12 PM

9/16/2019
2:12 PM
Gov-50

Gov-51

Gov-52

Gov-54

Gov-55

Gov-56

Gov-57

Gov-58

Gov-59

Gov-61

Gov-62

Gov-63

Gov-65

Gov-66

Gov-67

Gov-70O

Def-D-1

Def-D-
lla

Def-D-2

Case 3:18-cr-00195-JAM Document 145 _ Filed 09/19/19 Page 3 of 3

PHOTOGRAPHS OF 30 HUDSON STREET

PHOTOGRAPHS OF 30 HUDSON STREET

PHOTOGRAPHS OF 30 HUDSON STREET

PHOTOGRAPHS OF 30 HUDSON STREET

PHOTOGRAPHS OF 30 HUDSON STREET

PHOTOGRAPHS OF 30 HUDSON STREET

PHOTOGRAPHS OF 30 HUDSON STREET

PHOTOGRAPHS OF 30 HUDSON STREET

ADVICE OF RIGHTS FORM

SELECTED INFORMATION EXTRACTED FROM THE DEFENDANT'S PHONE CONCERNING ICNA
SELECTED FACEBOOK INFORMATION FROM THE DEFENDANT'S ACCOUNT RELATED TO ICNA
SELECTED FACEBOOK INFORMATION FROM THE DEFENDANT'S ACCOUNT IDENTIFYING
NAVEED KHAN AS THE DEFENDANT‘S BROTHER

Peter Goselin’s Twitter Account

Printout of a Tweet by Peter Goselin

Printout of a Tweet by Peter Goselin

ICNA Financial Records Detailing Cash Collected at Muslim Family Day

FBI Report Interview 6.26.15

GXGS Guide PK

FBI Notes Interview 6.26.15

Yes

Yes

Yes

Yes

Yes

Yes

Yes

No

No

Yes

9/16/2019
2:12 PM

9/16/2019
2:12 PM

9/16/2019
2:12 PM

9/16/2019
2:12 PM

9/16/2019
2:12 PM

9/16/2019
2:12 PM

9/16/2019
2:13 PM

9/16/2019
2:13 PM

9/16/2019
3:05 PM

9/16/2019
4:53 PM

9/17/2019
10:16 AM

9/17/2019
10:16 AM

9/17/2019
3:04 PM

9/17/2019
1:53 PM

9/17/2019
1:53 PM

9/17/2019
3:04 PM

9/17/2019
9:43 AM

9/16/2019
6:47 AM

9/16/2019
3:32 PM

9/16/2019
2:12 PM

9/16/2019
2:12 PM

9/16/2019
2:12 PM

9/16/2019
2:12 PM

9/16/2019
2:12 PM

9/16/2019
2:12 PM

9/16/2019
2:13 PM

9/16/2019
2:13 PM

9/16/2019
3:05 PM

9/17/2019
10:19 AM

9/17/2019
10:16 AM

9/17/2019
10:16 AM

9/17/2019
3:04 PM

9/17/2019
1:53 PM

9/17/2019
1:53 PM

9/17/2019
3:04 PM

9/16/2019
3:32 PM
